DETAILED ACTION
1.	The communication is in response to the application received 03/30/2021, wherein claim 1 is pending and is examined as follows. The instant application is a continuation of 16/861,377, filed 04/29/2020 (now abandoned) and 16/861,377 is a continuation of 15/516,992, filed 04/05/2017, now U.S. Patent No. 10,735,762 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please note, lines drawn through four citations of IDS (sheet 2) do not have English translations and thus were not considered.  

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/516,992, filed on 04/05/2017.

Claim Objections
5.	Claim 1 is further objected to because of the following informalities:  It is not readily clear what is meant by the term ‘screen’ in the limitation “using a correlation within a screen” . Appropriate correction is required. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,735,762 B2. Although the claims at issue are not identical, the patented claims anticipate the foregoing claims of the instant application, where both relate to generating predicted motion vectors for coding purposes. Instant claim 1 is found to be a broad version of the patented claim.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “and generates a predicted vector of the current motion vector by using the reference motion vector, the reference motion vector being referred to when the predicted vector of the current motion vector is 15generated”. However it appears that in order for the foregoing to take place, the candidate block must be available which implies both reference pictures must not be different from each other. Thus, it is not exactly clear how a predicted vector can be generated as claimed when the candidate block is set to not available. For the purpose of applying art, the Examiner interprets the aforementioned phrase to be true when both 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0307783 A1), in view of Park et al. (US 9,374,598 B2), hereinafter referred to as Kim and Park, respectively. 
Regarding claim 1, Kim discloses “An image processing apparatus, comprising: a predicted vector generation section [see Kim para 0074 with respect to motion vector determining apparatus (e.g., Fig. 1) which may predict a motion vector for a current block by referring to a motion vector of a collocated block – e.g., Fig. 3] that sets, at a time of encoding of a current motion vector of a 5current block for a prediction using a correlation within a screen [Kim Figs. 3 and 4 disclose a correlation between a candidate block and a current block of another image and the same image, respectively, for predicting a motion vector of the current block], in a case where a type of a reference picture of the current block and a type of a reference picture of a candidate block corresponding to a candidate of a reference motion vector are different 10from each other, the candidate block to not available [In the context of video encoding/decoding, Kim e.g., para 0082 (and Fig. 3) reveals a ‘not-available’ flag that may be allocated to motion vector 37 of collocated block 36 (i.e., it is not available from the candidate motion vector list) when one reference is a short-term reference image and the other is a long-term reference image, i.e., are different from each other] and generates a predicted vector of the current motion vector by using the reference motion vector, the reference motion vector being referred to when the predicted vector of the current motion vector is 15generated [See for e.g. para 0053. To generate predicted vector, a candidate of the reference MV must be available; hence, for examination purposes, both reference pictures are taken to be STRPs. Scaling may be performed based on a ratio of a distance between the current image and reference image of the current block to a distance between the image and reference image of the candidate block]; Although Kim discloses the above limitation, Kim does not explicitly recite “and a difference vector generation section that generates a difference vector between the current motion vector and the predicted vector generated by the predicted vector generation section.” Park on the other hand from the same or similar field of endeavor discloses the foregoing feature. [See Park col. 12 lines 25-40 where a motion vector difference (i.e., difference between motion vector of current block and the selected motion vector predictor) can be transmitted] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to add the teachings of Park as above to provide a method for selecting motion vector predictors so as to enhance compression efficiency and reduce an amount of data to be transmitted which can help reduce complexity during the video coding process (Park col. 1 lines 55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486